Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11140680 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1.
Claim(s) 6 of the instant application merely broaden the scope of claim(s) 2 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 7 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2.
Claim(s) 11 of the instant application merely broaden the scope of claim(s) 3 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 12 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3.

	
Claims 3-5, 8-10, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11140680 B2 in view of US 20170311301 A1 to Yu; Hyun-Kyu et al.

In addition to the remarks associated with the rejection of claims 1, 2, 6, 7, 11, 12:
Regarding instant claim 3, the patent claims do not explicitly teach, suggest, or disclose wherein the time domain scheduling unit comprises a slot or a mini-slot.  However attention is directed to Yu which discloses the use of subframes (Figs. 3A and 3B, 0051-0052).  The Examiner points out that it is well known that subframes comprise slots.  Similar reasoning applies to instant claims 8 and 13.
Regarding instant claim 4, the patent claims do not explicitly teach, suggest, or disclose wherein the configuration information is a Radio Resource Control (RRC) signaling or system information (SI).  However attention is directed to Yu which discloses the use of system information (0067).  Similar reasoning applies to instant claims 9 and 14.
Regarding instant claim 5, the patent claims do not explicitly teach, suggest, or disclose wherein the configuration information comprises at least one of starting position information, time domain length information, and ending position information.  However attention is directed to Yu which discloses including index and size information within the configuration information (0064).  Similar reasoning applies to instant claims 10 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 6, 8-10, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170311301 A1 to Yu; Hyun-Kyu et al.

Re: Claim(s) 1, 6, 11
Yu discloses a method for determining a detection range for a control channel in a multi-beam system (Figs. 6 and 7), 
comprising: sending, by a network device, configuration information to a terminal device (Fig. 6 – 610),  
wherein the second time domain resource is used for the terminal device to determine a time domain resource in which control channel detection is required within a target downlink time period according to the second time domain resource, and the time domain resource comprises multiple time domain scheduling units (Fig. 7 – 702-706.  0062 - The BS transmits information about each beam region in the control channel region so that MSs receiving the control channel region recognizes each beam region. A resource region carrying the information about each beam region is called a Physical Control Format Indicator Channel (PCFICH) or a Physical Beam Region Format Indicator Channel (PBFICH).  0064 - Referring to FIG. 4A, a control channel region 400 includes one or more PCFICHs and one or more control channels, for example, PDCCHs associated with the PCFICHs … Each PCFICH is disposed at the start of a beam region to which an associated PDCCH belongs to in the time domain, carrying information about the beam region. For example, the beam region information transmitted on the PCFICH includes, for example, information about at least one of a beam index indicating a Tx beam mapped to the beam region, the size of the beam region, the types (or format) and positions of control channels transmitted in the beam region, the size of control information transmitted on the control channels, and a MCS applied to the control channels.  0069 - To detect the position of a beam region including an intended PDCCH, the MS decodes PCFICHs in all resource units available for PCFICH transmission (e.g., every fourth resource unit in a control channel region). If the MS succeeds in decoding a PCFICH corresponding to a Tx beam optimal for the MS (e.g., Tx beam #b), the MS detects its PDCCH at an accurate position using the decoded beam region information),
wherein, the configuration information is used for indicating a second time domain resource; and the second time domain resource comprises a synchronization signal and a broadcast channel (see at least Fig. 5 – multiple PCFICH and corresponding PDCCHs disclosed.  0067 - Each of resource units available for transmission of beam region information on a PCFICH is configured with one or more time units … the BS indicates the format of the beam region information to the MS by system information on a Broadcasting Channel (BCH)).
Yu further discloses a method corresponding to the terminal device recited in claim 1 as well as a corresponding network device performing the method of claim 1 (see as analyzed above) as required in claims 6 and 11.

Re: Claim(s) 3, 8, 13
Yu discloses wherein the time domain scheduling unit comprises a slot or a mini-slot (Figs. 3A and 3B, 0051-0052).  The Examiner points out that it is well known that subframes comprise slots.

Re: Claim(s) 4, 9, 14
Yu discloses wherein the configuration information is a Radio Resource Control (RRC) signaling or system information (SI) (0067).

Re: Claim(s) 5, 10, 15
Yu discloses wherein the configuration information comprises at least one of starting position information, time domain length information, and ending position information (0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415